This proceeding involves the same property the title to which was in litigation between the same parties in Day v. Roby, ante, 144. The administrator of Volney Day's estate now seeks to prevent Mrs. Roby from disposing of the property, upon the ground that it is charged with the payment of Volney's debts. As the plaintiff failed to prove the allegation upon which his claim depended, his petition was rightly dismissed. No brief has been filed in support of the plaintiff's exceptions, and no error has been found in the rulings of the superior court. The claim that it was the plaintiff's right to have the defendant's rights curtailed without opportunity to make objection on her part is not entitled to serious consideration.
Exceptions overruled.
All concurred.